DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EHG Reitplatzbau (“Riding Arena Construction”) in view of Wise (7,993,729). 
With regard to claims 1 and 6-7, EHG discloses a riding surface having a tread layer (“footing layer”) and a mat (“perforated matting”) that is disposed between the ground and the tread layer (see construction sequence), wherein the tread layer substantially comprises sand with aggregates (pg. 2 para 003), drip hoses (“active-aqua irrigation system”) for irrigating the tread layer (See “creative solutions for your riding arena”), , whereby a pressure distribution is ensured with the tread layer being positioned directly on the mat and the drip hoses (see “creative solutions for your riding arena”).
	EHG discloses the invention substantially as claimed however fails to explicitly state the drip hoses are embedded in the mat in grooves formed on that side of the mat that faces the tread layer and wherein the mat is produced from a polymeric material the mat has drain holes formed therein which are sized to permit water but hinder penetration of comparatively large quantities of sand  and an open net or mesh structure interposed between the tread layer and the mat to stabilize and protect the drip hoses.
	Wise discloses a sport surface wherein a mat (100) is disposed between the ground and surface layers (figs. 5-6; col. 3, lines 8-29) wherein drip hoses (200) are embedded in the mat in grooves (310) facing the surface layers (figs. 5-6) and the mat is produced from a polymeric material (col. 1, lines 45; “elastomeric”) the mat has drain holes (130) formed therein which are sized to permit water but hinder penetration of comparatively large quantities of sand (fig. 2)  and an open net or mesh structure (fiberglass scrim) interposed between the tread layer and the mat to stabilize and protect the drip hoses (col. 3, lines 26-29).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify EHG and have the drip hoses in grooves in the mat as taught by Wise in order to substantially anchor the drip hoses in places to ensure proper irrigation as desired.


	With regard to claim 3, Wise further discloses the mat is provided as individual elements that are capable of being snap-fitted to one another (via interlocking tabs 150).
	With regard to claim 4, the method of forming a device is not germane to the issue of patentability of the device itself. It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the mat of EHG and elastomeric material of Wise may readily be machined or injection-molded as such techniques of forming elastomeric products are notoriously well-known.
	With regard to claim 5, EHG, as modified, further discloses the grooves are largely water-impermeable (via elastomeric material).
	
	With regard to claim 8, EHG, as modified, discloses the claimed invention however fails to explicitly state the tubing is plastic.  It is well-known in the art for drainage and supply tubing to be constructed of plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize plastic tubing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DCKans) 205 USPQ331.
In reLeshin, 125 USPQ416. Seealso Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ331.
	With regard to claim 11, EHG, as modified, discloses the invention substantially as claimed however is silent regarding a geotextile product that bears on the mat and the drip hoses.
	Wise further discloses a geotextile product (160) that bears on the mat and the drip hoses (figs. 5-6).  IT would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify EHG and have the geotextiles product as taught by Wise in order to stabilize the riding layer.
	
	With regard to method claim 13, the claimed method of constructing a riding surface would inherently be performed by the modification of EHG to include a mat with grooves as taught by Wise as discussed above.
	With regard to claim 14, EHG further discloses the formed tread layer has a thickness of 10 to 12 cm (construction sequence).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EHG Reitplatzbau (“Riding Arena Construction”) in view of Wise (7,993,729) as applied to claim 13above, and further in view of Layman et al. (4,489,115).
	With regard to claim 15, EHG, as modified, discloses the invention substantially as claimed however as well as elastomeric foam rubber however fails to explicitly state a PU foam rubber material.
	Layman discloses a sport surface wherein the base layer may be formed of a plurality of materials to include PU foam rubber (col. 3, lines 8-27). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify EHG and utilize PU foam rubber as taught by Wise, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant's arguments with respect to claims 1-9, 11, and 13-15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
6/15/2021